Citation Nr: 1015453	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for status post right ankle fracture with 
degenerative joint disease (right ankle disability).

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease of the left knee 
(left knee disability).

3.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for right ear cholesteatoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran's right ankle disability does not result in 
ankylosis.

2.  The Veteran's left knee disability is manifested by some 
pain and limited range of motion; it does not result in 
subluxation or lateral instability.

3.  Right ear hearing loss is manifested, at most, by an 
average puretone threshold of 73.75 decibels with speech 
discrimination of 76 percent; left ear hearing loss is not 
service-connected.

4.  The Veteran is currently assigned the maximum rating of 
10 percent disabling for right ear cholesteatoma under 38 
C.F.R. § 4.87, Diagnostic Code 6200.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for arthritis for the right ankle, status post 
right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5260, and 5261 (2009).

3.  The criteria for entitlement to a compensable evaluation 
for right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Diagnostic Code 6100 (2009).

4.  A disability rating in excess of 10 percent disabling for 
right ear cholesteatoma have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.87, Diagnostic Codes 6200 and 6209 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

With respect to the Veteran's claims for higher evaluations 
of his right ankle and left knee disabilities, the following 
applies:

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Right Ankle Disability

Service connection was established for a right ankle 
disability in a June 1985 rating decision.  When the Veteran 
filed his current claim in February 2006, a 20 percent 
evaluation was in place.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis, due to trauma, substantiated by X-ray findings 
should be rated as limitation of motion of affected part, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).

38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, 
degenerative (hypertrophic or  osteoarthritis) is rated as 
follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the 
limitation of motion of the specific 
joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations.........20

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups 10 Note (1): The 20 percent 
and 10 percent ratings based on X-ray  
findings, above, will not be combined 
with ratings based on limitation of 
motion. Note (2): The 20 percent and 10 
percent ratings based on X-ray findings, 
above, will not be utilized in rating 
conditions listed under diagnostic code 
5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under  38 C.F.R. § 4.71a, Diagnostic Code 5271, disability of 
the ankle manifested by limited motion, a 10 percent rating 
is warranted for "moderate" limitation of motion, and a 20 
percent rating is warranted for "marked" limitation of 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5271. 

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

It is important to note that the Veteran is already receiving 
the maximum disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5003, 5010, and 5271.  At 20 percent 
disabling, there is no higher allowable evaluation which may 
be awarded to the Veteran under these Diagnostic Codes.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although March 
2006 and December 2008 VA examinations of the Veteran's right 
ankle contain reports that the Veteran experiences pain, such 
findings do not provide for a higher disability rating in 
this case.  The DeLuca factors go to additional loss of 
function caused by limitation of motion due to pain.  In both 
the March 2006 and December 2008 VA examination reports, the 
examiners indicated that upon repetitive motion, which tested 
for increased pain, weakness, fatigability, incoordination, 
and change of range of motion, the Veteran exhibited the same 
range of motion and no increase in pain.  In short, there is 
no additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not allow for a disability rating higher 
than 20 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has also looked at other diagnostic codes for 
rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, under 38 C.F.R.  § 4.71a, 
Diagnostic Code 5270, a 30 percent rating is warranted for 
ankylosis of the ankle, when shown to specified degrees and 
position.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

In this case, the ranges of motion in the March 2006 and 
December 2008 VA examination reports were noted, and they do 
not show ankylosis of the right ankle.  Accordingly, the 
evidence does not show that the Veteran has ankylosis of the 
right ankle and a higher rating under Diagnostic Code 5270 is 
not warranted.

There are no other diagnostic codes, reviewed by the Board, 
that would afford the Veteran a higher than 20 percent rating 
for his service-connected right ankle disability.  The 
maximum available rating based on limitation of motion, to 
include functional loss, is 20 percent.  See 38 C.F.R. § 
4.71, Code 5271; Johnston, supra; Deluca, supra.  However, as 
discussed above, an additional rating for limitation of 
motion of the Veteran's right ankle is not warranted.  It is 
also important for the Veteran to understand that the 
Veteran's pain was considered in providing the 20 percent 
evaluation.

The Board does not find evidence that the rating assigned for 
the Veteran's right ankle disability should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Upon review of the Veteran's VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant 
to the applicable rating criteria.

Based on the evidence of record, the Veteran is appropriately 
rated at 20 percent disabling for his right ankle disability.  
The preponderance of the evidence of record is against a 
grant of a higher evaluation, and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Left Knee Disability

Service connection was established for a left knee disability 
in a May 1996 rating decision.  When the Veteran filed his 
current claim in February 2006, a 10 percent evaluation was 
in place.

Limitation of motion and instability of the knee are two 
separate disabilities.  A veteran can be rated separately 
under limitation of motion of the knee and instability.  See 
VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis 
and is rated under instability of the knee, those two 
disabilities may be rated separately under 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257); see also VAOPGCPREC 9-98 (August 14, 1998).

When there is impairment of the knee, including recurrent 
subluxation or lateral instability, Diagnostic Code 5257 
provides for a 10 percent evaluation where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation where the subluxation or lateral 
instability is "moderate," and a 30 percent evaluation 
where the subluxation or lateral instability is "severe." 
38 C.F.R. § 4.71a.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the knee to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the knee to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

In March 2006, the Veteran underwent a VA examination of his 
joints.  Upon physical examination, the examiner indicated 
that the Veteran's left knee showed signs of tenderness.  The 
Veteran also had an abnormal gait and required a brace for 
ambulation.  The Veteran had flexion of 110 degrees and 
extension of zero degrees.  A medial and lateral collateral 
ligaments stability test of the left knee was within normal 
limits.  

This is evidence against a 20 percent rating under Diagnostic 
Code 5257 as there is no subluxation or lateral instability, 
providing evidence against this claim.  Also, range of motion 
testing provides additional evidence against this claim.

The Veteran was afforded another VA examination of his joints 
in December 2008.  There, the Veteran's left knee revealed no 
locking pain, genu recurvatum, or crepitus.  The Veteran had 
flexion of 126 degrees with pain at 100 degrees and extension 
of zero degrees.  Once again, a medial and lateral collateral 
ligaments stability test of the left knee was within normal 
limits.  

This is evidence against a 20 percent rating under Diagnostic 
Code 5257 and range of motion testing provides additional 
evidence against this claim

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although the March 
2006 and December 2008 examinations contain reports that the 
Veteran experiences pain, such findings do not provide for a 
higher disability rating in this case.  The DeLuca factors go 
to additional loss of function caused by limitation of motion 
due to pain.  In the VA examination reports, the examiners 
indicated that upon repetitive motion, which tested for 
increased pain, weakness, fatigability, incoordination, and 
change of range of motion, the Veteran exhibited the same 
range of motion and no increase in pain.  In short, there is 
no additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not allow for a disability rating higher 
than 10 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board does not find evidence that the rating assigned for 
the Veteran's left knee disability should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Upon review of the Veteran's VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant 
to the applicable rating criteria.

Based on the evidence of record, the Veteran is appropriately 
rated at 10 percent disabling for his left knee disability.  

The preponderance of the evidence of record is against a 
grant of a higher evaluation, and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).


Right Ear Hearing Loss

Service connection was established for right ear hearing loss 
in a June 1985 rating decision.  When the Veteran filed his 
current claim in February 2006, a noncompensable evaluation 
was in place.

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(b), 4.87.

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies, 1000, 2000, 3000, and 
4000 hertz (Hz), is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.

Of record are audiometric test results from VA examinations 
conducted in March 2006 and January 2009.  The January 2009 
examination results are more favorable to the Veteran than 
the March 2006 results.  On the audiological evaluation in 
January 2009, pure tone thresholds, in decibels, for the 
right ear were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
80
75
70
70
73.75

Rating the Veteran's right ear hearing disorder using the 
puretone average noted on the January 2009 audiological 
examination report would not result in a compensable rating.  
The Veteran's puretone average in his right ear was 73.75 
decibels.  Speech discrimination for the right ear was 76 
percent.  Assigning a Level I hearing impairment for the 
Veteran's non-service-connected left ear hearing loss and 
Level V for his right ear hearing loss would result in a 
noncompsable evaluation, according to Table VII.  None of the 
audiometric test results fell into one of the exceptional 
patterns of hearing loss stated in 38 C.F.R. § 4.86.  

In short, application of Table VI results in an assignment of 
Roman Numeral I for the left ear and Roman Numeral V for the 
right ear.  Application of Table VII results in a "0" 
percent or non-compensable evaluation under 38 C.F.R. § 4.85.  
Accordingly, the Veteran's right ear hearing loss does not 
warrant a compensable rating.

Upon review of the Veteran's VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant 
to the applicable rating criteria.

The Board does not find evidence that the Veteran's right ear 
hearing loss disability should be increased for any period 
based on the facts found during the entire appeal period.  
The evidence of record from the day the Veteran filed the 
claim to the present supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

As such, the claim for a compensable evaluation for right ear 
hearing loss must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Right Ear Cholesteatoma

Service connection was established for right ear 
cholesteatoma in a May 1996 rating decision.  When the 
Veteran filed his current claim in February 2006, a 10 
percent evaluation was in place.

Diagnostic Code 6200 provides a 10 percent disability rating 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination); any of which must exist 
during suppuration (formation of pus), or with aural polyps.  
A Note to Diagnostic Code 6200 provides that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be rated separately.  38 C.F.R. § 4.87.

The Veteran was also rated under Diagnostic Code 6209.  
Diagnostic Code 6209 for benign neoplasms of the ear, is also 
to be rated on impairment of function, i.e., hearing loss.  
Significantly, though, the Veteran is already in receipt of a 
0 percent disability rating for right ear hearing impairment 
(as discussed above), under 38 C.F.R. § 4.85 (2009).

The Veteran underwent a VA examination of his ears in March 
2006.  Upon physical examination, the examiner noted that the 
Veteran had a watery discharge from his right ear, which the 
examiner attributed to an active right ear infection.  The 
examiner indicated "lots of ear wax in the cavity" and 
"liquid on the right ear drum."  Based on these results, 
the RO awarded the Veteran a 10 percent disability rating for 
his right ear cholesteatoma in a March 2006 rating decision.

As noted above, the Veteran is not entitled to a compensable 
evaluation for his right ear hearing loss.  He is, in fact, 
receiving the maximum allowable compensation for his right 
ear cholesteatoma under Diagnostic Code 6200.  There are no 
other Diagnostic Codes which would afford the Veteran a 
higher disability evaluation for his right ear disability.  A 
rating in excess of 10 percent is barred as a matter of law 
under this code.  38 C.F.R. § 4.87, Diagnostic Code 6200.

Upon review of the Veteran's VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant 
to the applicable rating criteria.

The Board does not find evidence that the rating assigned for 
the Veteran's right ear cholesteatoma should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Extraschedular

The Board now turns to whether the Veteran's disabilities on 
appeal warrant referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disabilities resulting from his right ankle disability, left 
knee disability, right ear hearing loss, and right ear 
cholesteatoma.  There are no manifestations of the Veteran's 
disabilities that have not been contemplated by the rating 
schedule and adequate evaluations were assigned based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March 2006 and June 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The March 2006 and June 2009 notices did not provide any 
information concerning the effective dates that could be 
assigned should service connection be granted.  See Dingess, 
supra.  However, since this decision affirms the RO's 
denials, the Veteran is not prejudiced by the failure to 
provide him that further information.  That is, as the Board 
finds higher evaluations are not warranted for the claims at 
issue on this appeal, no effective dates will be assigned and 
any questions as to such assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


